SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

574
CA 14-01817
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND DEJOSEPH, JJ.


SUSAN M. ANDREWS, PLAINTIFF-RESPONDENT,

                    V                             MEMORANDUM AND ORDER

RENAISSANCE CHIROPRACTIC, P.C., THOMAS JOSEPH
INSINNA, DC, INDIVIDUALLY, AND AS PRINCIPLE
OWNER, OFFICER, DIRECTOR AND/OR SHAREHOLDER OF
RENAISSANCE CHIROPRACTIC, P.C.,
DEFENDANTS-APPELLANTS,
ET AL., DEFENDANT.


HISCOCK & BARCLAY, LLP, BUFFALO (JONATHAN H. BARD OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

KELIANN M. ARGY, ORCHARD PARK, FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (John M.
Curran, J.), entered April 24, 2014. The order, insofar as appealed
from, denied in part the motion of defendants for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Plaintiff commenced this action for chiropractic
malpractice seeking damages for injuries she allegedly sustained
during manipulation of her neck by defendant Thomas Joseph Insinna, DC
(Dr. Insinna), a principal owner, officer, director and/or shareholder
of defendant Renaissance Chiropractic, P.C. (collectively,
defendants). Defendants appeal from an order insofar as it denied in
part their motion for summary judgment seeking dismissal of the
complaint against them. Contrary to defendants’ contention, they are
not entitled to invoke the benefit of the shortened limitations period
applicable to medical, dental and podiatric malpractice, and they are
subject to the three-year statute of limitations of CPLR 214 (6) (see
Perez v Fitzgerald, 115 AD3d 177, 183, lv dismissed 23 NY3d 949; see
also Vidra v Shoman, 59 AD2d 714, 715). Here, plaintiff was not
referred to Dr. Insinna by a licensed physician, and Dr. Insinna’s
chiropractic treatment was not an integral part of the process of
rendering medical treatment to a patient or substantially related to
any medical treatment provided by a physician (see Bleiler v Bodnar,
65 NY2d 65, 72; cf. Wahler v Lockport Physical Therapy, 275 AD2d 906,
907, lv denied 96 NY2d 701). We thus conclude that plaintiff’s
chiropractic malpractice action is governed by the three-year
limitations period of CPLR 214 (6).
                                 -2-                           574
                                                         CA 14-01817

     Contrary to defendants’ further contention, Supreme Court
properly denied their motion insofar as it was premised on the ground
that the action was not commenced within three years of accrual. Even
assuming, arguendo, that defendants met their initial burden on that
point, we conclude that plaintiff raised a triable issue of fact as to
when the treatment giving rise to her alleged injuries occurred (see
generally Zuckerman v City of New York, 49 NY2d 557, 562).




Entered:   May 8, 2015                          Frances E. Cafarell
                                                Clerk of the Court